          Case 5:18-cv-02860-JFL Document 41-2 Filed 04/10/19 Page 1 of 3




                            ACHKAR v. WALMART, et al.
                                      EXHIBIT INDEX
Exhibit                                   Description                            ID Obj Adm
D001       Report of Arthur Miller, PhD dated Feb 21, 2019
D002       Photos of La Morenita Queso Fresco Packaging
D003       Report of Chester Clarke, MD
D004       Lehigh Valley Hospital Records
D005       US FDA EIR records and summary w/attachments
D006       WCG Invoice 119888
D007       WCG Picking Ticket
D008       WCG Pallet list #880 and #2535
D009       LM 24 oz Fresco POS - Whitehall, PA
D010       WCG 2.6.3.06 Product Withdrawal & Recall Program
D011       WCG Product Usage Report
D012       WCG 2.5.4.07 QA Sampling Inspection & Analysis Summary
D013       WCG 11.2.13.05 Cleaning and Sanitation
D014       WCG 11.3.1.08 Good Manufacturing Practices
D015       Make Sheet dated 1.18.2017
D016       Covance Certificate of Analysis dated 1.21.2017
D017       WCG Analytical Form dated 1.18.2017
D018       3rd Street Environmental Pathogen Testing / Covance Certificate of
           Analysis Reports Dated 1/7/2017 and 1/12/2017
D019       12th Street Environmental Pathogen Testing / Covance Certificate of
           Analysis Reports Dated 1/8/2017, 1/12/2017, 1/15/2017, 1/20/2017
           and 2/8/2017
D020       FDA Overview of Corrective Actions
D021       WCG's Answers to Plaintiffs' discovery
D021A      WCG's responses to Plaintiffs' Supplemental RPDs
D022       WCG's responses to Walmart's discovery
D023       Plaintiffs' responses to WCG's discovery
D024       Plaintiff's responses to Walmart's discovery
D025       Walmart's responses to WCG's discovery
D026       Walmart's answers to Plaintiffs' Rogs and RPDs
D027       Complaint
D028A      WCG Answer to Complaint
D028B      Walmart Answer to Complaint
D029       Deposition of Noujoud Achkar dated December 17, 2018
D030       Deposition of Joseph Achkar dated December 17, 2018
D031       Deposition of Fadi Achkar dated December 17, 2018
D032       Deposition of Dale Losenegger dated Jan 21, 2019
D033       Deposition of Michelle Riese dated Jan 21, 2019
       Case 5:18-cv-02860-JFL Document 41-2 Filed 04/10/19 Page 2 of 3



D034    Deposition Transcript of Arthur J. Miller, Ph.D.
D035    Videotaped Deposition of Arthur J. Miller, Ph.D.
D036    Expert report of Donald Zink, PhD dated Feb 20, 2019
D037    Walmart receipt dated May 1, 2017
D038    Dr. James Ross Records
D039    Dr. Yehia Mishriki Records


P001    Affidavit of Michael Sulzinski, PhD
P002    Color photos of cheese packaging (also D2)
P003    PA Dept of Health Bureau of Labs report dated 5.19.2017
P004    PA Dept of Health Bureau of Labs report dated 5.11.2017
P005    PA Dept of Health Bureau of Labs report dated 5.10.2017
P006    PA Dept of Health General Continuation Sheet
P007    PA Dept of Health Bureau of Labs report dated 5.12.2017
P008    API Listeria/Biomerieux test reults dated 5.18.2017
P009    WCG Product Usage Report dated Jan 18, 2017
P010    WCG Invoice #119888 dated Feb 2, 2017
P011    WCG Picking Ticket dated 1.27.2017
P012    WCG Pallet 880 report dated 1.19.2017
P013    WCG Pallet 2535 report dated 1.19.2017
P014    WCG pallet 879 report dated 1.19.2017
P015    LM 24oz Fresco POS Qty - Whitehall, PA
P016    USDA Establishment Inspection report dated 8.16.2017
P017    WCG 2.6.3.06 Product Withdrawl & Recall Program (also D10)
P018    Deposition of Dale Losenegger dated Jan 21, 2019 (also D32)
P019    Deposition of Michelle Riese (also D33)
P020    Deposition of Fadi Achkar (also D31)
P021    Deposition of Joseph Achkar (also D30)
P022    Deposition of Noujoud Achkar (also 29)
P024    PA Dept of Health email dated 7.18.2017 re test on string cheese on
        7.10-12.2017
P025    PA Dept of Health email dated 7.12.2017 re retest of string cheese on
        7.10-12.2017
P026    Taber's 2005 Medical Dictionary entries
P027    PA Dept of Health email dated 5.23.2017
P028    PA Dept of Health email dated 8.3.2017
P029    WCG's answers to Plaintiffs' RFAs
P030    Walmart's answers to plaintiffs' RFAs
P031    WCG's Answers to Plaintiff’s Interrogatories
P032    WCG's Answers to Plaintiff’s Interrogatories
P033    Walmart's Answers to Plaintiff’s Request for Production of Documents
       Case 5:18-cv-02860-JFL Document 41-2 Filed 04/10/19 Page 3 of 3



P034    Walmart's Answers to Plaintiff’s Interrogatories
P035    Walmart's Answers to Plaintiff’s Request for Production
P036    Plaintiff’s Medical Bills
P037    CMS lien information
P-38    Lehigh Valley Hospital Records
P-39    Deposition Transcript of Walmart Corporate Designee
P-40    All Walmart receipts to be produced
P041    PA Department of Health records
P042    PA Department of Health & Human Services records
P043    Records from US Food & Drug Administration
P044    Yehia Y. Mishriki, M.D. Records
P045    Kristin Baracalli, D.O. Records
